DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed August 17, 2022 has been entered.
Claims 39, 45 and 55 are currently amended.
Claims 1-38, 46-47, 50, 52-54 and 56 are cancelled.
Claims 39-45, 48-49, 51 and 55 are pending.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 39-45, in the reply filed on March 25, 2022 is acknowledged.
Claims 39-45 are drawn to the elected invention.
Claims 48-49, 51 and 55 are withdrawn as drawn to non-elected inventions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39 and 45 are indefinite in reciting that the pennycress plant comprising a modified coding sequence of the ROD1 gene and has reduced levels of PUFAs and/or increased levels of oleic acid relative to a plant that does not have the modified ROD1 coding sequence, and in claim 45, the plant also has a modified FAE1 coding sequence having reduced expression of FAE1 polypeptides and reduced FAE1 polypeptide activity compared to a plant lacking the modified FAE1 coding sequence.  The claims are drawn to a plant having one or two coding sequences that are modified relative to a plant that does not have a modification in either of these coding sequences.  This is a circular statement, which does not provide the structure or the functional activity of either the non-modified coding sequence or the modified coding sequence.  There is no way to determine what a modified coding sequence of the ROD1 gene or FAE1 gene would be, since there is no wild type ROD1 or FAE1 gene sequences provided, and there is no way to establish what the expression level or activity of the wild type or the modified polypeptide would be.  And the level of PUFAs and oleic acid in the non-modified plant can’t be determined, therefore, it also can’t be determined what would constitute reduced or increased fatty acid levels.  The terms “reduced”, “increased” and “modified” in claims 39 and 45 are relative terms which render the claim indefinite. The terms “reduced”, “increased” and “modified” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, for the reasons set forth above.  And therefore, the metes and bounds of the claimed plant cannot be determined.
Applicants’ arguments filed August 17, 2022 have been fully considered but they are not persuasive.  Applicants argue that the amendment of the claims should overcome the rejection.
The Examiner maintains the rejection for the reasons set forth above, given that the claims still do not define either the non-modified plant or the modified plant.  Amendment of the claims to recite specific SEQ ID Nos, as in claims 40-44 could overcome the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a pennycress plant having a modified ROD1 coding sequence and reduced levels of PUFAs and/or increased levels of oleic acid as compared to a corresponding pennycress plant that does not comprise a modified coding sequence of a ROD1 gene, wherein the modified gene has reduced expression and/or activity of ROD1 polypeptides.  And claim 45 further requires a modified FAE1 gene. The claims are drawn to any pennycress plant that has a modified coding sequence of a ROD1 gene resulting in reduced expression and/or activity of ROD1 polypeptides, and reduced levels of PUFAs and/or increased levels of oleic acid.  Yet, the specification only discloses specific modifications of ROD1 coding sequences, which are set forth in claims 40-44, that result in these characteristics in a pennycress plant.  The claims are drawn to a genus of possible plant genomes, while only a few species have been described, and the specification does not describe the structural features that would describe the claimed genus that results in the functional attributes.  
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.
Applicants’ arguments filed August 17, 2022 have been fully considered but they are not persuasive.  Applicants argue that the five examples provided should be sufficient to demonstrate possession, and assert that there is maturity of the relevant art, and predictability of the aspects at issue.
The Examiner maintains the rejection given that without a description of a pennycress genome comprising an unmodified ROD1 sequence, other sequences that would be considered modified cannot be identified., and only the sequences set forth in claims 40-44 are identified as modified ROD1 sequences.  In addition, the claims are not limited to any particular modified FAE1 coding sequences, and neither unmodified or modified FAE1 sequences have been described.
 
Conclusion
Claims 40-44 are objected to for depending on a rejected claim.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662